Citation Nr: 0834448	
Decision Date: 10/07/08    Archive Date: 10/16/08	

DOCKET NO.  07-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from October 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The case is now ready for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran is not objectively shown to have participated 
in combat with the enemy and no stressor reported in support 
of a valid diagnosis of PTSD has been objectively verified.  

3.  A preponderance of the clinical evidence on file is 
against a valid diagnosis of PTSD.  



CONCLUSION OF LAW

Post-traumatic disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimant in obtaining such evidence.

The veteran was provided formal VCAA notice in July 2005, 
prior to the issuance of the rating decision now on appeal 
from February 2006.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Additionally, the RO requested the veteran to 
prove stressor statements for an attempt at independent 
objective verification.  The veteran submitted certain 
private medical records.  The service medical and personnel 
records were collected for review.  The veteran was provided 
a VA psychiatric examination which is adequate for rating 
purposes.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.309 
(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Section 4.125(a), 
a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy, and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor(s).  38 C.F.R. 
§ 3.304(f).

Analysis:  The veteran filed his initial claim for service 
connection for PTSD in June 2005, over 37 years after he was 
separated from military service.  The service medical records 
are entirely silent for any complaints, findings, treatment 
or diagnosis for any form of acquired psychiatric disorder, 
including any combat-related stress or major depression.  The 
veteran is documented to have served as a military policeman 
for one year in the Republic of Vietnam, and although he 
received awards consistent with such service, he received no 
award objectively verifying that he participated in combat 
with the enemy.  

Limited VA outpatient treatment records on file reflect no 
complaints, findings, or diagnosis of an acquired psychiatric 
disorder, including PTSD.  The veteran submitted a December 
2004 statement of a psychologist which includes "preliminary 
conclusions" that the veteran has PTSD, existing with 
depression.  Although the letter from this psychologist 
"indicated that many of these issues developed when he came 
back from Vietnam," this statement fails to include any 
discussion linking a current diagnosis of PTSD to any 
particular stressor related to military service, nor is there 
any discussion supporting a finding that any claimed stressor 
actually occurred or was verified.  

The veteran also submitted a February 2005 statement from a 
psychiatrist who wrote that the veteran's symptoms and 
treatment were "consistent with a diagnosis of post-traumatic 
stress disorder."  Although this doctor wrote that it was 
"likely" that the veteran's PTSD was due to experiences in 
Vietnam, there was again no discussion of any particular 
stressor or stressors related to military service 
specifically linked to a valid diagnosis of PTSD, nor is 
there any discussion supporting a finding that any claimed 
stressor actually occurred or was verified.  

In July 2007, the veteran was provided a VA examination for 
PTSD.  The report of examination reflects an in-depth history 
was taken from the veteran from before, during, and after 
military service.  On mental status examination, the veteran 
was oriented within normal limits, appearance and hygiene 
were appropriate, behavior was appropriate, affect, mood, 
communication, speech, concentration were all within normal 
limits.  There were no panic attacks or suspiciousness 
present.  There was no delusional history, nor was any 
observed, and there were no obsessional rituals.  Thought 
process was appropriate and judgment was not impaired.  
Abstract thinking and memory was also normal.  On conclusion 
of examination, the psychiatrist found that there was simply 
insufficient evidence to support a valid diagnosis of PTSD.  
The Axis I diagnoses were depression not otherwise specified 
and alcohol abuse.  The Axis II diagnosis was avoidant 
personality disorder.  The physician further wrote that the 
substance abuse disorder was due to a non-service related 
mental disorder and that substance abuse could not be 
separated from the effects of the non-service related 
depression, because there was a history of chronic, low-grade 
depression which was in turn likely attributable to the Axis 
II avoidant personality disorder.  This physician concluded 
that the veteran simply lacked sufficient psychiatric 
impairment consistent with the requirements for a valid 
diagnosis of PTSD in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

The veteran wrote a lengthy statement rebutting and arguing 
with the quality of the VA psychiatric examination provided 
him and the logic and reasoning of that examination, and that 
statement has been considered by the Board.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Although the RO has indicated in a Statement of the Case that 
it would concede stressors identified by the veteran that he 
experienced during service in Vietnam, the fact remains that 
no stressors reported by the veteran have been independently 
and objectively verified.  

However, the preponderance of the evidence in this case is 
against a finding that the veteran has a valid diagnosis of 
PTSD.  Statements submitted by a private psychologist and 
psychiatrist do not include any detailed discussion, 
consistent with the DSM-IV, relating a valid diagnosis of 
PTSD to any specific incident or incidents which occurred 
during the veteran's service in Vietnam.  There is no way of 
determining whether any stressors reported by the veteran 
have or could be independently verified.  The statement of 
the psychologist only refers to "preliminary conclusions," 
and the private psychiatrist's statement only generally bases 
a diagnosis of PTSD on the veteran's military experience.  
Neither statement satisfies the requirements of DSM-IV, as 
incorporated into VA governing regulations at 38 C.F.R. 
§§ 3.304(f) and 4.125(a).  It appears that these findings are 
solely based on the veteran's own reported history without 
any independent corroboration.  

The Board finds that the VA examination on file is more 
thorough and complete than the two statements from the 
veteran's private health care providers.  A complete 
longitudinal history was taken from the veteran and a 
complete evaluation provided.  Examination revealed very 
little objective evidence of a post-traumatic stress 
impairment, and this psychiatrist found insufficient evidence 
to support such diagnosis.  Instead, she found that the 
veteran had a predominating Axis II avoid personality 
disorder, which in turn resulted in chronic depression and 
alcohol abuse.  These current diagnoses, decades after the 
veteran was separated from service, were in no way related to 
any incident, injury, or disease of active military service 
decades earlier.  And there is a complete absence of 
objective evidence of chronicity of symptoms of these 
disorders during or for many years after service. A 
preponderance of the evidence on file does not support a 
current, valid diagnosis of PTSD. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


